DETAILED ACTION
The following final Office action is in response to Applicant's submission received on 04/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
No claims were amended in Applicant’s response.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments received on 04/29/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 

Applicant disagrees with the conclusion in the previous Office action that there is no particular machine recited in Applicant’s claims.  Applicant also disagrees with the characterization of the claims being directed to searching and retrieving information from the Internet and thus falling under the abstract idea subject matter grouping of certain methods of organizing human activity similar to cases such as Electric Power Group with its collecting information, analyzing it and displaying of results and Intellectual Ventures v. Erie Indemnity (‘434 patent) with its creating an index and using it to search and retrieve information.  Applicant argues none of these cases comprise methods of utilizing any data related to one or more entities accessible over a network which when applied over one or more wide area networks as disclosed by Applicant’s claims yield particularly new manners of network function, thus a new particular machine.
Examiner respectfully disagrees.  The prior court cases regarding subject matter eligibility under 35 U.S.C. 101 do not have to recite the same limitations to be relevant to the instant application.  Claims in different fields of art are often pointed out as similar in prior court cases regarding subject matter eligibility.  For example, in the Intellectual Ventures v. Erie Indemnity (‘434 patent) decision, claims about locating information in a database and using an index that includes tags and metafiles to locate desired information, were characterized as activities regarding collecting, identifying, organizing, classifying, locating and filtering data.  In that decision, the court went on to name other decisions involving claims to similar activities even though the claims were in different fields of art.  For example, the TLI Communications decision was referenced in which the claims involved recording and administering digital images.  The Content Extraction decision was referenced in which the claims involved processing information from different types of hard copy documents.  Also, the BASCOM decision was referenced in which the claims involved filtering content retrieved from an Internet computer network.  Regarding a particular machine, based on MPEP 2106(II)(B)(1)(a) there are certain factors to consider with respect to a machine or apparatus which weigh towards and against patent eligibility under 35 U.S.C. 101.  For example, "adding a 'computer-aided' limitation to a claim covering an abstract concept, without more, is insufficient to render [a] patent claim eligible" where the claims "are silent as to how a computer aids the method, the extent to which a computer aids the method, or the significance of a computer to the performance of the method." DealerTrack v. Huber, ___ F.3d ___, ___, 101 USPQ2d 1325, 1339-40 (Fed. Cir. 2012).”  In Applicant’s case, the limitations in claim 1 of: identifying evaluations relating to at least one entity; accumulating evaluations; and communicating a compensation term recited at a high level of generality using a computer, the Internet and a network equates to adding a computer-aided limitation without more and is insufficient.  Also, another factor to consider is “where the machine or apparatus is merely an object on which the method operates, which weighs against eligibility.”  Applicant’s recitation of a computer, the Internet and a network equate to this concept of merely an object on which the method operates.  In addition, “Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)), and Cybersource v. Retail Decisions, 654 F.3d 1366, 99 USPQ2d 1690 (Fed. Cir. 2011) ("while claim 3 requires an infringer to use the Internet to obtain that data . . . [t]he Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, ___ (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794, 215 USPQ 193, ___ (CCPA 1982))).”  Similar to mere data gathering in CyberSource, Applicant’s “identifying evaluations” on the Internet and “accumulating” them amounts to mere data gathering which is not considered a meaningful limitation.  See MPEP 2106.05(g) regarding mere data gathering.  This section of the MPEP also states that selecting a particular data source or type of data to be manipulated is not considered a meaningful limitation.  Therefore, identifying evaluations, which can according to Applicant’s claim 3 be data of at least one of “an entity of value, intellectual output, intellectual input, education, a product, a service, a performance and compensation data”, is considered as falling under this concept of “selecting a particular data source or type of data to be manipulated” and is not a meaningful limitation.  Also, the claimed compensation system comprising expected generic elements of a processor, computer program stored on computer readable medium is recited with respect to the step of utilizing, i.e., the claim recites “utilizing a compensation system” comprising the expected generic elements.  The claim does not express what utilizing entails.  While the limitation after “utilizing” is about communicating a compensation term over a network, it is not actually tied to the compensation system.  Even if it was, again such a computer-aided limitation of using a computer, Internet and network at a high level of generality without more is insufficient.  As explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  As far as new manners of network function, it is unclear what technical functionality is new or improved or what technical problem with networks is overcome or solved by the steps recited in Applicant’s claims.  Also, with respect to “any data”, it is unclear if Applicant is trying to assert that certain information was previously inaccessible or unidentifiable by computers using the Internet and networks.  As currently written, a new or improved network functionality is not conveyed by the language of the claims for achieving the steps of “identifying evaluations”, “accumulating evaluations” and “compensation term is communicated”.  The claim recites these steps are performed essentially at a high level of generality “by a computer” without specifying how or what particular technology is employed other than by a computer using the Internet and networks which is not sufficient to demonstrate a new network functionality.  In the case of the DDR Holdings decision, the court found the claims specify how interactions with the Internet are manipulated to yield a desired result that overrides the routine and conventional.  Unlike the claims in DDR Holdings, Applicant’s claims do not specify something similar with how interactions with the Internet or networks are manipulated to yield a desired result that overrides the routine and conventional which could lead to eligibility.  Further, finding any comments or reviews or evaluations by people about other people or things through the use of a computer, the Internet, and a network is not a new functionality that computers could not perform at the time of Applicant’s filing.  Also, people communicating compensation terms through the use of a computer and a network is not a new functionality that computers could not perform at the time of Applicant’s filing.  Applicant’s claims are in contrast to teachings from the McRO decision articulated in the Office’s November 2016 memorandum regarding subject matter eligibility decisions in which the memo states “An indication that a claim is directed to an improvement in computer-related technology may include-”….“(2) a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome (e.g., McRO's claims defined a specific way, namely use of particular rules to set morph weights and transitions through phonemes, to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, and thus were not directed to an abstract idea).”  Rather than specifying a particular solution to a problem or a particular way to achieve a desired outcome, Applicant’s claims claim the idea of a solution or outcome.  This is supported by the lack of detail as to how “to create an accreditation” from accumulating evaluations. There is no detail as to whether or not or even how presumably heterogeneous types of information are processed, evaluated, scored, combined, filtered, etc.  The claim therefore does not define a specific way or particular solution to a problem.  The courts point to this lack of technical implementation details as reasons for patent ineligibility under 35 U.S.C. 101.  For example, in Affinity Labs of Texas, LLC v Amazon.com Inc. (Fed. Cir. 2016) regarding claims to streaming user-selected content to a portable device, the court found that the network streaming feature and customized user interface were “claimed generically rather than with the specificity necessary to show how those components provide a concrete solution to the problem addressed by the patent” and therefore the claims were not directed to a solution to a technological problem nor to an improvement in computer or network functionality.  Similarly, Applicant’s claim 1 lacks the specificity necessary to demonstrate new manners of network functionality as argued by Applicant.  Also for example, in Intellectual Ventures I LLC v Erie indemnity Co. (‘002 patent) (Fed. Cir. 2017) regarding claims to remotely accessing user specific information stored across a user’s disparate electronic devices, the court found that the claimed mobile interface did little more than provide a generic technological environment to allow users to access information.  While IV argued that the claimed mobile interface performed a specific operation to solve a unique problem in the field of computer networks, the court concluded the claims did not include any particular unique delivery of information through the interface but rather merely recited retrieving information through the interface. The court noted that the claims did not describe how the interface communicates with other devices nor did the claims describe any attributes of the interface aside from its broadly recited function. The court noted that instead the claims merely recited generic computer implementations of the abstract idea itself and that limiting the invention to a particular field of use or technological environment such as the Internet does not transform the abstract idea into a nonabstract idea. Therefore, Applicant’s computer implemented method of identifying and accumulating evaluations on the Internet to create an accreditation without further details is similarly viewed as a generic computer implementation that is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention.      

Applicant’s arguments regarding the 35 U.S.C. 102(b) and 103(a) rejections have been fully considered but they are not persuasive.

Applicant argues against the examiner’s assertion that cookies were used before the time of the Applicant’s invention because the use of cookies involving “any data” as per the methods and systems disclosed by the instant Application yield surprisingly unparalleled benefits than prior art use of cookies.
Examiner respectfully disagrees.  As currently written, the claim does not distinguish the “cookie” recited in claim 8 from conventional cookies as known in the art.  With respect to “any data”, it is unclear if Applicant is trying to say that cookies were not previously used with certain types of data.

Applicant argues that Petras’ teaching of compensation is not what is taught by the instant Application.
Examiner respectfully disagrees.  Based on the broadest reasonable interpretation, the claim limitation in claim 1 entails communicating via a network a compensation term between an evaluation provider and an entity recipient.  Petras’ online information system service provider (i.e., an evaluation provider) of the collective user opinions handles payment due and billing notification (i.e., communicating a compensation term) to a sponsor (i.e., an entity recipient) who is basically the owner or party with direct responsibility for the evaluated subject ([0039], [0184]-[0190], Figs. 10-12 e.g., Home Cooking restaurant is an entity that receives evaluations and the service provider of the online information system is an evaluation provider).  The sponsor then pays ([0170, [0190], [0191]), another example of communicating a compensation term.  Therefore, Petras teaches the argued limitation.  Also, the wording in claim 12 (“…wherein data is at least one of captured and processed, comprising at least one term of compensation due, compensation paid…”), suggests that the communicated compensation term in claim 1 is compensation due or compensation paid which is what Petras teaches.  To exclude the online information system service provider from reading on “provider of at least one of the said evaluation(s) relating to at least on entity” then Examiner suggests further amending the claim.  Also, if Applicant intended the limitation in claim 1 regarding compensation to represent users negotiating between each other about what compensation should be exchanged, then Examiner suggests Applicant amend the claims to reflect that.

Applicant argues that Petras does not teach “Evaluations that consist of a least one of Input and Output of an Entity which may be used for example for Accreditation and other purposes” disclosed by Applicant’s claims and specification.  
Examiner respectfully disagrees.  Claim 1 indicates that “evaluations” are “relating to at least one entity” and identified through the Internet.  Based on such wording and the broad possibilities this can encompass, Petras’ disclosure for example of subject reviews about products, services, activities, experiences or topics (see paragraph 0030) reads on “evaluations” “relating to at least one entity”.  Similarly, claim 3 indicates that evaluations are data of at least one of “an entity of value, intellectual output, intellectual input, education, a product, a service, a performance and compensation data associated with at least one of the provider and the at least one entity recipient”.  Based on such wording including at least one of and the broad possibilities of what an evaluation is, the prior art need only disclose at least one of the broad possibilities which means that Petras’ disclosure satisfies the requirement of “evaluations” in claim 3.  Based on the current wording of the claims, prior art does not have to disclose all of the wide-ranging possibilities of ‘evaluations” which is what it appears Applicant is arguing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (See Federal Register Vol. 84, No. 4, January 7, 2019, hereinafter “2019 PEG”).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of identifying and accumulating evaluations relating to an entity to create an accreditation and compensating the evaluation provider.   The limitations that describe an abstract idea are:  

…identifying evaluations, relating to at least one entity…; 
accumulating evaluations associated with the at least one entity to create an accreditation associated with the at least one entity;
utilizing a compensation…;
wherein data comprising at least one compensation term is communicated…between at least one provider of at least one of the said evaluation(s) relating to at least one entity and at least one entity recipient.

These steps fall under the abstract idea subject matter grouping of ‘certain methods of organizing human activity’ because evaluations and accreditation of entities and compensation represent activities similar to those in the sub-groupings of fundamental economic principles or practices, commercial or legal interactions including agreements or obligations and business relations and also similar to managing relationships or interactions between entities.  Applicant’s originally filed specification supports this conclusion about the abstract idea for example in its discussion in paragraph [0151] of the originally filed specification which describes compensation, as including but not limited to financial, may be offered and/or made to a participant or entity for providing evaluation.  The specification at [0184] further describes compensation terms and compensation agreements.  Also, as discussed in the 2019 PEG, recitation of generic computer components in a claim does not preclude the claim from reciting an abstract idea.    
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  As a whole, the claim merely describes how to generally “apply” the abstract idea in a computer environment.  For example, the additional elements of a computer; the Internet/WAN/LAN; (compensation) system comprising a processor with one or more tools which may be embodied in one or more computer programs stored on a computer readable medium or program storage device and/or transmitted in the form of a computer data signal in one or more segments via a computer network or other transmission medium; and a network (e.g., for communicating) are all recited in the claims at a high-level of generality which amounts to mere instructions to implement the abstract idea using generic computer components, invoking the generic computer components as tools to perform the abstract idea and generally linking the use of the abstract idea to a particular technological environment (see Applicant’s Fig. 7, [0025]-[0027], [0035] regarding using generic computer/computer components; also see MPEP 2106.05(f) and pg. 55 of the Office’s 2019 PEG).  Applicant’s use of the generic computer components is similar to other instances where a generically recited computer or computing components amounted to mere instructions to apply the abstract idea on the generically recited computer or computing components or to merely using the generically recited computer or computing components as a tool such as in Alice Corp., SAP America v InvestPic (Fed. Cir. 2018), Intellectual Ventures v. Erie Indem. Co., (Fed. Cir. 2017) and Intellectual Ventures I LLC v. Capital One Bank (USA) (Fed. Cir. 2015).  Also, the fact that the evaluations are identified “at least one of through and on at least one of the Internet and one or more wide area networks and one or more local area networks” amounts to basic data gathering which is considered insignificant extra-solution activity as it is similar to the insignificant extra-solution activity in CyberSource v. Retail Decision, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) of obtaining information about credit card transactions (i.e., mere data gathering) so that the information can be analyzed and manipulated in order to make a determination or detection regarding fraud (see MPEP 2106.05(g) regarding mere data gathering and insignificant extra-solution activity).  Applicant’s identifying evaluations from the Internet or a network aligns with this CyberSource reference because the limitation serves the purpose of obtaining data for analysis and determinations. Thus, the recited generic computer components for performing the combined recited steps amounts to a combination of mere instructions to apply the abstract idea using generic computer components/using the generic computer components merely as tools and limiting the abstract idea to a particular technological environment which does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, as discussed above with respect to Step 2A Prong Two, the additional elements alone and in combination amount to no more than mere instructions to apply the abstract idea using generic computer components/using the generic computer components merely as tools and limiting the abstract idea to a particular technological environment which does not impose any meaningful limits and therefore cannot provide an inventive concept in Step 2B.  Also, the limitation of identifying evaluations from the Internet or network which was considered insignificant extra-solution activity in Step 2A Prong Two is also considered well-understood, routine and conventional because MPEP 2106.05(d)(II) indicates receiving or transmitting data over a network, e.g., using the Internet to gather data, is well-understood, routine and conventional (see e.g., references to Symantec and TLI Communications in MPEP 2106.05(d)(II)).  This conclusion of well-understood, routine and conventional also applies to Applicant’s “communicating compensation term over a network”.  Also, Applicant’s specification indicates no more than a generic computer/computer components is required for implementation (see e.g., Applicant’s Fig. 7, [0025]-[0027]) and that implementation can be performed using prior known systems such as Ebay or Amazon.com (see e.g., [0192]).  Thus, taken alone, the additional elements do not amount to significantly more than an abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The dependent claims include the limitations of their respective independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claims and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea by narrowing said abstract idea to include: evaluations from different sources (claim 2); further description of evaluations (claims 3, 4 and 20); evaluations can be filtered, categorized, accessed and stored (claim 5); analyzing evaluations and recommending education (claim 6); supervision and compensation are utilized (claim 7); using an entity specific identifier (claims 8, 9 and 10); compensation term can be compensation due or paid or in a predetermined category or accreditation generated in a predetermined category (claim 12); constraining when compensation is triggered (claims 14, 15); an evaluator can be one who does not receive a product or service the entity (claim 18); match entities based on accreditation or lack of accreditation (claim 19). These limitations only limit the abstract idea to a more narrow abstract idea but such narrowing does not transform the abstract idea into patent-eligible subject matter.  Also, as mentioned above reciting generic computer/computer components and functionality at a high level of generality (e.g., communicating and receiving/transmitting data over a network) does not provide for a practical application nor significantly more.  This applies for example to the claimed networks, server, computers or terminals, and database (claims, 11, 13 and 15-17).  Therefore, the dependent claims do not contain elements to demonstrate integration of the abstract idea into a practical application nor do they demonstrate significantly more.    
Therefore, claims 1-20 are not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-8 and 11-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Petras et al US 2001/0047290 A1 (hereinafter “Petras”).

Regarding claim 1, Petras teaches a system and method for identifying evaluations of entities as follows:
identifying evaluations, relating to at least one entity, (evaluations of subjects (i.e., experiences, products, services, etc. e.g., hiking trail in [0192], bike dealer in Fig. 41-A and Morton’s Steak House in [0319]) by particular users are entered into the Subject Database – [0152], [0163], Fig. 13; examples of process of adding subjects, comments/ratings - [0192]-[0202], [0295], [0296], [0326], Figs. 41-A, 41-B; Internet [0155]); 
accumulating evaluations associated with the at least one entity to create an accreditation associated with the at least one entity (Subject page contains summary information for each evaluated subject including ratings – [0335], Fig. 43-A, 43-B);
utilizing a compensation system comprising use of one or more processors and one or more tools which may be embodied in one or more computer programs stored on a computer readable medium or program storage device and/or transmitted in the form of a computer data signal in one or more segments via a computer network or other transmission medium (users can earn points and percentage of sponsorship revenue can be shared – [0159], [0182], [0281], [0344], [0422]; Figs. 1-A, 1-B, 1-C depict computer system with server, software, storage communicating via Internet for implementing include for compensating [0155]-[0157], [0165], [0170], [0182]);
wherein data comprising at least one compensation term is communicated over at least one network, between at least one provider of at least one of the said evaluation(s) relating to at least one entity and the at least one entity recipient 
(Based on broadest reasonable interpretation, communicating a financial obligation or payment between users is interpreted as communicating a compensation term which is taught by Petras.  Petras in [0039] teaches automatically manage the direct collection of sponsor revenue from respective entities desiring to sponsor a respective particular item of subject information which is essentially information about or associated with or related to the sponsor and that information includes comments/ratings (i.e., evaluations) (see e.g., [0295], [0296]).  Petras teaches in [0170] that upon receiving a notice, a sponsor electronically provides a payment.  Petras in [0185] teaches user activities affect the WOM database tables which are used as input to the sponsor billing module which provides for automated billing…which is interpreted as recognizing user activity with content triggers billing.  Also, in [0190], [0191], Petras teaches that as subjects pertaining to a sponsor are input in to the Sponsor Management Software the fees subsequently due are generated and the sponsor is billed and the sponsor responds by paying electronically. Therefore, Petras teaches communicating a financial obligation and payment between users which reads on the limitation).

Regarding claim 2, Petras teaches the elements of claim 1 as shown above.  Petras further teaches:
at least one of locating and identifying evaluations from different sources on a computer network (evaluations of subjects (i.e., experiences, products, services, etc. e.g., hiking trail in [0192], bike dealer in Fig. 41-A and Morton’s Steak House in [0319]) by particular users are entered into the Subject Database – [0152], [0163], Fig. 13; examples of process of adding subjects, comments/ratings - [0192]-[0202], [0295], [0296], [0327], Figs. 41-A, 41-B; Internet [0155], Fig. 1-A).

Regarding claim 3, Petras teaches the elements of claim 1 as shown above.  Petras further teaches:
	wherein the evaluations are data of at least one of, an entity of value, intellectual output, intellectual input, education, a product, a service a performance and compensation data, associated with at least one of the provider and the at least one entity recipient (evaluations of subjects (i.e., experiences, products, services, etc. e.g., hiking trail in [0192], bike dealer in Fig. 41-A and Morton’s Steak House in [0319]) by particular users are entered into the Subject Database – [0152], [0163], Fig. 13; examples of process of adding subjects, comments/ratings - [0192]-[0202], [0295], [0296], [0327], Figs. 41-A, 41-B; Internet [0155], Fig. 1-A).

Regarding claim 4, Petras teaches the elements of claim 1 as shown above.  Petras further teaches:
at least one of locating and identifying evaluations which may include compensation data, of at least one of provider and recipient on at least one of the Internet, World Wide Web (WWW), a wide area network, a local area network, and a phone system network (evaluations of subjects (i.e., experiences, products, services, etc. e.g., hiking trail in [0192], bike dealer in Fig. 41-A and Morton’s Steak House in [0319]) by particular users are entered into the Subject Database – [0152], [0163], Fig. 13; examples of process of adding subjects, comments/ratings - [0192]-[0202], [0295], [0296], [0327], Figs. 41-A, 41-B; Internet [0155], Fig. 1-A; Internet [0155], Fig. 1-A; user shares their experience about an entity e.g., Home Cooking restaurant, who is notified and signs up to be a sponsor and pays fees which are shared with the users [0186]-[0190], [0281], [0297]; settings for pool $, point values and percentage of sponsorship revenue – [0182], [0281]; Fig. 57-A MyPage screen provides communication such as points and rewards and notify organizations about subjects you added and earn 20 points each; sponsor payments automatically sent to the customer – [0170]).

Regarding claim 5, Petras teaches the elements of claim 1 as shown above.  Petras further teaches:
wherein the at least one of located and identified evaluations which may include compensation data, of at least one of provider and recipient are filtered, categorized, accessed and stored (storing – [0202]; categories and subcategories associated with evaluated subject – [0192]; generate list of the 100 highest-rated Subjects for each category…top 10 are added to the home page – [0422]).

Regarding claim 6, Petras teaches the elements of claim 20 as shown above.  Petras further teaches including a method of recommending education comprising:
analyzing at least one of evaluations, work experience and education associated with the at least one entity; and recommending at least one of intellectual input and education to the at least one entity based on said analysis (if user finds inaccurate or outdated information about a subject, then user can suggest improvements – [0343]; Correspondents review suggested improvements – [0350]), wherein a method of at least one of supervision or compensation are utilized (Correspondents or Managing Members activities using the system provide supervision - [0327], [0349]). 

Regarding claim 7, Petras teaches the elements of claim 1 as shown above.  Petras further teaches including a system or systems of accumulating accreditation, comprising: at least one of locating and identifying evaluations from different sources relating to at least one entity; and accumulating evaluations associated with the at least one entity to create an accreditation associated with the at least one entity (evaluations of subjects (i.e., experiences, products, services, etc. e.g., hiking trail in [0192], bike dealer in Fig. 41-A and Morton’s Steak House in [0319]) by particular users are entered into the Subject Database – [0152], [0163], Fig. 13; examples of process of adding subjects, comments/ratings - [0192]-[0202], [0295], [0296], [0327], Figs. 41-A, 41-B; Subject page contains summary information for each evaluated subject including ratings – [0335], Fig. 43-A, 43-B), wherein at least one of a system of supervision and compensation are utilized (Correspondents or Managing Members activities using the system provide “a system of supervision” - [0327], [0349]; regarding compensation…user shares their experience about an entity e.g., Home Cooking restaurant, who is notified and signs up to be a sponsor and pays fees which are shared with the users [0186]-[0190], [0281], [0297]; settings for pool $, point values and percentage of sponsorship revenue – [0182], [0281]; Fig. 57-A MyPage screen provides communication such as points and rewards and notify organizations about subjects you added and earn 20 points each; sponsor payments automatically sent to the customer – [0170]).

Regarding claim 8, Petras teaches the elements of claim 1 as shown above.  Petras further teaches including a method of accumulating accreditation, the method comprising: identifying an evaluation from at least one source relating to at least one entity; and accumulating evaluations associated with the at least one entity to create an accreditation associated with the at least one entity, wherein data is captured specific to an entity by using an identifier specific to the entity that accompanies data related to such entity ((evaluations of subjects (i.e., experiences, products, services, etc. e.g., hiking trail in [0192], bike dealer in Fig. 41-A and Morton’s Steak House in [0319]) by particular users are entered into the Subject Database – [0152], [0163], Fig. 13; examples of process of adding subjects, comments/ratings - [0192]-[0202], [0295], [0296], [0327], Figs. 41-A, 41-B; Subject page contains summary information for each evaluated subject including ratings – [0335], Fig. 43-A, 43-B; bookmark summary tracks the number of times that each Subject was bookmarked by a user – [0422]; Report Lives touched, i.e. people who have visited subjects you have added – [0181]; Subject has received 220 page views and the comments have received 161 page views – [0344]; track Tomaso’s - [0354]).

Regarding claim 11, Petras teaches the elements of claim 1 as shown above.  Petras further teaches wherein the at least one compensation term communicated over at least one network, is communicated over at least one network of the Internet, World Wide Web (WWW), a local area network, a wide area network, and a phone system network (Internet – [0155], Fig. 1A; Petras teaches in [0170] that upon receiving a notice, a sponsor electronically provides a payment.   Petras in [0185] teaches user activities affect the WOM database tables which are used as input to the sponsor billing module which provides for automated billing…which is interpreted as recognizing user activity with content triggers billing.  Also, in [0190], [0191], Petras teaches that as subjects pertaining to a sponsor are input in to the Sponsor Management Software the fees subsequently due are generated and the sponsor is billed and the sponsor responds by paying electronically).

Regarding claim 12, Petras teaches the elements of claim 1 as shown above.  Petras further teaches wherein data is at least one of captured and processed, comprising at least one term of compensation due, compensation paid, accreditation generated in a predetermined category, compensation due or paid in a predetermined category (Petras teaches in [0170] that upon receiving a notice, a sponsor electronically provides a payment.  Petras in [0185] teaches user activities affect the WOM database tables which are used as input to the sponsor billing module which provides for automated billing…which is interpreted as recognizing user activity with content triggers billing.  Also, in [0190], [0191], Petras teaches that as subjects pertaining to a sponsor are input in to the Sponsor Management Software the fees subsequently due are generated and the sponsor is billed and the sponsor responds by paying electronically).  

Regarding claim 13, Petras teaches the elements of claim 12 as shown above.  Petras further teaches wherein the at least one term is communicated utilizing at least one server, between entities computers or terminals (system including server and user computers– [0155]-[0157], Figs. 1A, 1B, 1C).  

Regarding claim 14, Petras teaches the elements of claim 1 as shown above.  Petras further teaches wherein data of at least one of compensation or compensation due is triggered by at least one of data capture, accreditation and data of compensation specific to the at least one entity recipient (Petras teaches compensation or compensation due triggered by data capture.  Petras teaches in [0170] that upon receiving a notice, a sponsor electronically provides a payment.   Petras in [0185] teaches user activities affect the WOM database tables which are used as input to the sponsor billing module which provides for automated billing…which is interpreted as recognizing user activity with content triggers billing.  Also, in [0190], [0191], Petras teaches that as subjects pertaining to a sponsor are input in to the Sponsor Management Software the fees subsequently due are generated and the sponsor is billed and the sponsor responds by paying electronically).

Regarding claim 15, Petras teaches the elements of claim 14 as shown above.  Petras further teaches wherein triggering occurs upon specified, predetermined future, at least one of data capture, accreditation, and data of compensation at least one of which is stored in at least one database (Petras teaches compensation or compensation due triggered by data capture will also occur for any future data captures as [0170], [0185], [0190], [0191] teach the system reacts to each recognized notice or activity.  Petras teaches in [0170] that upon receiving a notice, a sponsor electronically provides a payment.  Petras in [0185] teaches user activities affect the WOM database tables which are used as input to the sponsor billing module which provides for automated billing…which is interpreted as recognizing user activity with content triggers billing.  Also, in [0190], [0191], Petras teaches that as subjects pertaining to a sponsor are input in to the Sponsor Management Software the fees subsequently due are generated and the sponsor is billed and the sponsor responds by paying electronically).  

Regarding claim 16, Petras teaches the elements of claim 14 as shown above.  Petras further teaches wherein data is automatically sent to provide compensation utilizing one or more servers upon triggering (Petras teaches in [0170] that upon receiving a notice, a sponsor electronically provides a payment.  Petras in [0185] teaches user activities affect the WOM database tables which are used as input to the sponsor billing module which provides for automated billing…which is interpreted as recognizing user activity with content triggers billing.  Also, in [0190], [0191], Petras teaches that as subjects pertaining to a sponsor are input in to the Sponsor Management Software the fees subsequently due are generated and the sponsor is billed and the sponsor responds by paying electronically; system including server and user computers– [0155]-[0157], Figs. 1A, 1B, 1C).  

Regarding claim 17, Petras teaches the elements of claim 15 as shown above.  Petras further teaches wherein data is automatically sent to provide compensation utilizing one or more servers upon triggering (Petras teaches in [0170] that upon receiving a notice, a sponsor electronically provides a payment.  Petras in [0185] teaches user activities affect the WOM database tables which are used as input to the sponsor billing module which provides for automated billing…which is interpreted as recognizing user activity with content triggers billing.  Also, in [0190], [0191], Petras teaches that as subjects pertaining to a sponsor are input in to the Sponsor Management Software the fees subsequently due are generated and the sponsor is billed and the sponsor responds by paying electronically; system including server and user computers– [0155]-[0157], Figs. 1A, 1B, 1C).  

Regarding claim 18, Petras teaches the elements of claim 1 as shown above.  Petras further teaches wherein at least one non-recipient evaluator of the entity provides an evaluation absent the receipt of a product or service provided by the entity (reviews by Correspondents or Managing Members - [0327], [0349]).  

Regarding claim 19, Petras teaches the elements of claim 1 as shown above.  Petras further teaches wherein entities are matched based upon at least one of accreditation and lack of accreditation (search for evaluated subjects including based on ratings and receive results (i.e., “matches” of subjects returned fitting search criteria – [0328], [0333]-[0335], Figs. 42, 43-A, 43-B).

Regarding claim 20, Petras teaches the elements of claim 1 as shown above.  Petras further teaches comprising accumulating evaluations associated with the at least one entity to create an accreditation associated with the at least one entity wherein one or more of the accumulated evaluations comprises at least one of input and output of the at least one entity (evaluations of subjects or “output” of an entity i.e., products, services, stores, destinations, etc. such as a restaurant, steak, campsite, sports bar, golf course, bike store, hiking trail - [0192]-[0202], [0295]-[0296], [0323], Figs. 41-A, 41-B; subject summary page – [0335], Fig. 43-A, 43-B). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petras et al 2001/0047290 A1 (hereinafter “Petras”) in view of Official Notice.

As per claims 9-10, Petras teaches the elements of claim 8 as shown above.  Petras teaches tracking entities and views, visits and bookmarks associated with the entities (bookmark summary tracks the number of times that each Subject was bookmarked by a user – [0422]; Report Lives touched, i.e. people who have visited subjects you have added – [0181]; Subject has received 220 page views and the comments have received 161 page views – [0344]; track Tomaso’s - [0354]) but does not teach wherein an identifier specific to the entity is on a participant’s computer and is a cookie.  However, Examiner takes Official Notice that using a cookie on a user’s computer as an identifier (i.e., identify page views) is old and well-known and therefore it would have been obvious to modify Petras’ tracking features to be able to use cookies because using cookies is a known effective technique for tracking purposes.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hillis, W., Daniel and Ferren, Bran. WO 02/084590 Knowledge Web (knowledge web’s authoring tools, anyone with knowledge to share can publish…create annotations…can then be used for author credits, usage tracking and commenting…feedback makes its way back to authors – pg. 15; author unique identifier…author’s content registry – pg. 45; compensation to content owners – pgs. 73-74).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683